 Case 2:17-bk-19548-NB            Doc 414 Filed 02/20/19 Entered 02/20/19 18:08:44            Desc
                                    Main Document Page 1 of 3

 1
     Debra I. Grassgreen (CA Bar No. 169978)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor                          FILED & ENTERED
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760                                             FEB 20 2019
 5   E-mail: dgrassgreen@pszjlaw.com
             mpagay@pszjlaw.com
                                                                    CLERK U.S. BANKRUPTCY COURT
 6                                                                  Central District of California
     Attorneys for Richard M. Pachulski, Chapter 11 Trustee         BY sumlin     DEPUTY CLERK

 7

 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re                                           Case No. 2:17-bk-19548-NB
12
     LAYFIELD & BARRETT, APC,                        Chapter 11
13
                                     Debtor.         ORDER PURSUANT TO FED. R. CIV. P.
14                                                   60(A) CORRECTING ERRORS IN ORDER
                                                     GRANTING MOTION (1) AUTHORIZING
15                                                   SALE OF REAL PROPERTY FREE AND
                                                     CLEAR OF ALL LIENS, CLAIMS AND
16                                                   ENCUMBRANCES PURSUANT TO
                                                     11 U.S.C. §§ 363(B) AND (F); (2)
17                                                   APPROVING OVERBID PROCEDURES;
                                                     (3) APPROVING BUYER, SUCCESSFUL
18                                                   BIDDER AND BACKUP BIDDER AS
                                                     GOOD-FAITH PURCHASER PURSUANT
19                                                   TO 11 U.S.C. § 363(M); AND (4)
                                                     AUTHORIZING PAYMENT OF
20                                                   UNDISPUTED LIENS AND OTHER
                                                     ORDINARY COSTS OF SALE
21

22                                                   [2720 Homestead Road, Unit 200, Park City,
                                                     Utah 84098]
23

24

25

26

27
28


     DOCS_LA:319482.1 51414/001
 Case 2:17-bk-19548-NB               Doc 414 Filed 02/20/19 Entered 02/20/19 18:08:44                           Desc
                                       Main Document Page 2 of 3

 1
                The Court, having entered its Order Granting Motion for Order (1) Authorizing Sale of Real
 2
     Property Free and Clear of All Liens, Claims and Encumbrances Pursuant to 11 U.S.C. § § 363(b)
 3
     and (f); (2) Approving Overbid Procedures; (3) Approving Buyer, Successful Bidder and Backup
 4
     Bidder as Good Faith Purchaser Pursuant to 11 U.S.C. § 363(m); and (4) Authorizing Payment of
 5
     Undisputed Liens and Other Ordinary Costs of Sale [Docket. No. 407] (the “Sale Order”),1 and
 6
     having been advised through submission of this order that certain clerical mistakes have resulted in
 7
     the need to correct errors reflected in the caption of, and the description of the Property set forth in,
 8
     the Sale Order pursuant to Rule 60(a) of the Federal Rules of Civil Procedure, made applicable in
 9
     this Case pursuant to Bankruptcy Rule 9024; and good cause appearing therefor
10
                IT IS HEREBY ORDERED that:
11
                1.       The caption of the Sale Order shall be and is deemed corrected to reflect the correct
12
     chapter of the Case: “Chapter 11”; and
13
     //
14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27       Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Sale Order.

28
                                                                  2

     DOCS_LA:319482.1 51414/001
 Case 2:17-bk-19548-NB            Doc 414 Filed 02/20/19 Entered 02/20/19 18:08:44           Desc
                                    Main Document Page 3 of 3

 1
             2.       The incorrect Underground Parking Stall numbers reflected in the Property
 2
     description in the Sale Order shall be and are deemed corrected to reflect the parking space numbers
 3
     in the following:
 4
             Unit 200, TOLL CREEK VILLAGE 2, a Utah Condominium Project, together
 5           with its appurtenant undivided ownership interest in and to the Common Areas
             and Facilities, including, without limitation, Underground Parking Stalls
 6           numbered 35, 39, 40 and 41, as established and described in the Record of Survey
             Map recorded February 27, 2008, as Entry No. 838524, and in the Declaration of
 7           Covenants, Conditions and Restrictions of Toll Creek Village Office
 8           Condominiums, recorded September 2, 2005, as Entry No. 749496 in Book 1730
             at page 1816, the Amendment to Declaration of Covenants, Conditions and
 9           Restrictions of Toll Creek Village Office Condominiums recorded February 27,
             2008, as Entry No. 838525 in Book 1916 at page 1360, and Third Amendment to
10           Declaration of Covenants, Conditions and Restrictions of Toll Creek Village
             Office Condominiums recorded September 19, 2013, as Entry No. 979487 in
11
             Book 2207 at page 1236, and the Notice of Assignment of Limited Common
12           Area, recorded October 19, 2015, as Entry No. 01030716 in Book 2320 at page
             0647, records of Summit County, Utah. (TCVC-2-200)
13

14                                                    ###

15

16

17

18

19

20

21

22

23

24     Date: February 20, 2019

25

26

27
28
                                                       3

     DOCS_LA:319482.1 51414/001
